Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites a range of ultrasounds at a frequency between 100 kHz and 100 MHz. The claim then recites a largest dimension that is 1.5 times the wavelength of the ultrasounds in water at 30 degrees Celsius. First, it is not clear if the dimension should be 1.5 times the wavelength of all, some, or a single wavelength proportional to the frequency range. Second, if the frequency range is specified it is not clear what relevance water at 30 degrees Celsius has to the capabilities of the transducer array.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ries (NL 2014025 B1), and further in view of Rothberg (US 2014/0219062 A1).
Regarding claim 1, Ries teaches a matrix array of ultrasonic transducer elements [fig. 5 shows multiple ultrasound transducers #50] comprising a plurality of transducer elements that are distributed over a distribution area [pg. 8:10-15 example of an conventional arrangement is a pseudo-random sparse phase array. In the pseudo-random sparse phased array the transducer can have a circular shape and are pseudo-randomly arranged on the base.], each of the transducer elements being suitable for emitting [pg. 5:10-15 ultrasound transducers are operated alternatively in a transmitting mode and a receive mode in order to obtain ultrasound images for guidance of the HIFU ultrasound waves], from an emission area, ultrasounds at a frequency comprised between 100 kHz and 100 MHz [pg. 6:15-20 Instead of 256 any number of transducers can be used between 64 and 4096. The transducers 5 operate in a frequency range of 1.2 - 1 .45 MHZ.] in the direction of a working volume [pg. 6:20-30 transducers 5 can generate the high energy focused ultrasound waves to a focus volume in the part of the human body], wherein:

said transducer elements each have a largest dimension of their emission area greater than 1.5 times the wavelength of the [ultrasounds] [pg. 2:30-33 The transducers can be circular and have a diameter of e.g. 5 mm, because the element size is larger than the wavelength of the ultrasound waves, typically about 2 mm; noted: 5mm / 2 mm is 2.5 times];
the distribution of the transducer elements over the distribution area of the array is aperiodic [pg. 3 describes transducer arrangement based on Fermat spiral; pg. 8:10-15 An example of an conventional arrangement is a pseudo-random sparse phase array. In the pseudo-random sparse phased array the transducer can have a circular shape and are pseudo-randomly arranged on the base.].

    PNG
    media_image1.png
    444
    497
    media_image1.png
    Greyscale

Ries does not explicitly teach … and yet Rothberg teaches ultrasounds in water at 30 degrees celsius [0082 For example, it may be desired in some embodiments to have an ultrasonic transducer with a center resonance frequency of between approximately 20 kHz and approximately 
It would have been obvious to use the spherical array as taught by Ries, in the water environment as taught by Rothberg for medical imaging and materials analysis.
Regarding claim 2, Ries also teaches the matrix array of ultrasonic transducer elements according to claim 1, wherein the distribution of the transducer elements over the distribution area has an absence of symmetry [fig. 5 shows pseudo randomly distributed transducer array].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ries (NL 2014025 B1) and Rothberg (US 20140219062 A1) as applied to claim 1 above, and further in view of Gavrilov (IEEE, 2000).
Regarding claim 3, Ries does not explicitly teach … and yet Gavrilov teaches the matrix array of ultrasonic transducer elements according to claim 1, wherein the array of transducers comprises at least 64 transducer elements and the largest dimension of the distribution area over which said transducer elements are distributed is greater than twelve times the wavelength of the ultrasounds in water at 30°C [pg. 127, col. 2 array of 256 elements, wavelength at 1.5 MHz with speed sound 1540 m/sec is 1.03 mm, radius of 5.5 to 49.5 mm, so about radius dimension is about 5 to 49 times wavelength].
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ries (NL 2014025 B1), Rothberg (US 20140219062 A1), and Gavrilov (IEEE, 2000) as applied to claim 3 above, and further in view of Varray (US 2011/0051554 A1).
Regarding claim 4, Ries does not explicitly teach … and yet Varray teaches the matrix array of ultrasonic transducer elements according to the preceding claim 3, wherein the distribution area has a concave geometry seen from the direction of emission of the ultrasonic waves [abstract transducers used for the generation of the focused wave beam … concave side is oriented toward the focus zone (20)].
It would have been obvious to combine the phased array of Ries, with the concave geometry as taught by Varray focusing may be aided by a lens.

    PNG
    media_image2.png
    523
    356
    media_image2.png
    Greyscale


Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ries (NL 2014025 B1) and Rothberg (US 2014/0219062 A1) as applied to claim 1 above, and further in view of Davidsen (US 2008/221454 A1).
Regarding claims 5-6, Ries does not explicitly teach … and yet Davidsen teaches the matrix array of ultrasonic transducer elements according to claim 1, wherein the emission area of the transducer elements has a convex shape seen from the direction of emission of the ultrasonic waves [fig. 5 shows convex shaped phased array beamformer transducer].
It would have been obvious to combine the phased array of Ries, with the convex geometry as taught by Davidsen because a convex lens increases refraction which reduces the focal length as being analogous for correcting farsightedness.


    PNG
    media_image3.png
    602
    736
    media_image3.png
    Greyscale

Regarding claim 6, Ries as modified by Davidsen teaches the matrix the matrix array of ultrasonic transducer elements according to claim 1, wherein each transducer element is provided with a divergent acoustic lens [note: instant application and instant figs. 4-5 indicate that divergent acoustic lens has a convex shape; fig. 5 shows convex shaped phased array beamformer transducer].
Regarding claim 7, Ries as modified by Davidsen teaches the matrix array of transducer elements according to the claim 6, wherein the divergent acoustic lens comprises at least two layers of materials arranged in the direction of emission, a first layer of material close to the transducer element [fig. 5 shows #20 imaging probe], in which the ultrasounds propagate at a higher velocity 
Regarding claim 8, Ries as modified by Davidsen teaches the matrix array of ultrasonic transducer elements according to the preceding claim 7, wherein the interface between the two layers of materials of the divergent acoustic lens has a convex shape, such that the distance between said interface and the emission area is greater at the centre of the emission area compared to its at the periphery of the emission area [fig. 5 shows center near label #110 which is thicker than near label #108 with curved surface].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ries (NL 2014025 B1) and Rothberg (US 2014/0219062 A1) as applied to claim 1 above, and further in view of Vitek (US 6,613,004 B1).
Regarding claim 9, Ries does not explicitly teach … and yet Vitek teaches the matrix array of ultrasonic transducer elements according to claim 1, wherein each transducer element is composed of several emission zones each commanded in emission by a local emission signal [fig. 2a shows piezoelectric phased array ring transducer elements, whereas fig. 1 shows controller and drive circuitry #14 driving signals #15], and a phase shifter receiving from a command channel an overall emission signal for the whole of a transducer element and emitting in the direction of each of the emission zones of said transducer element the local emission signal specific to said emission zone [abstract The controller also controls a phase component of the respective drive signals to provide a predetermined size, shape, and/or location of the focal zone], said local emission signal being delayed with respect to said overall emission signal by a delay that is all the greater the further away the zone for which said local emission signal is destined is from the centre of the 
It would have been obvious to replace the ultrasound array of Ries, with the ring transducers as taught by Vitek because a Fresnel type ring array is a way of adjusting focal depth by phase/delay of each ring without the explicit use of a lens.

    PNG
    media_image4.png
    258
    433
    media_image4.png
    Greyscale


Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ries (NL 2014025 B1) and Rothberg (US 2014/0219062 A1) as applied to claim 1 above, and further in view of Hirama (EP 2107388 A1).
Regarding claim 10, Ries does not explicitly teach … and yet Hirama teaches the matrix array of ultrasonic transducer elements according claim 1, wherein the elementary focal length between the emission area of a transducer element and the elementary focal point of said transducer element is less than the overall focal length [fig. 3 shows transducer array with distance Df focal length to focal point Ft, past which divergent rays continue producing wave front out to Wt] between the distribution area and an overall focal point of the matrix array of ultrasonic transducer 
Regarding claim 11, Ries as modified by Hirama teaches the matrix array of ultrasonic transducer elements according to claim 10, wherein the transducer elements each have an elementary focal point distinct from the elementary focal points of the other transducer elements [fig. 5 shows multiple focal points Ft1, Ft2, Ft3].
Regarding claim 12, Ries as modified by Hirama teaches the matrix array of ultrasonic transducer elements according to claim 10, wherein each transducer element is provided with a convergent acoustic lens [convex scan type ultrasound diagnosis apparatus; Fig. 11, the transmission ultrasounds emitted from the transmitting transducers group converge at a transmission focusing point Ft1].

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ries (NL 2014025 B1), Rothberg (US 2014/0219062 A1), and Hirama (EP 2107388 A1) as applied to claim 10 above, and further in view of Vitek (US 6,613,004 B1).
Regarding claim 13, Ries does not explicitly teach … and yet Vitek teaches the matrix array of ultrasonic transducer elements according to claim 10, wherein each transducer element is composed of several emission zones each commanded in emission by a local emission signal, and a phase shifter receiving from a command channel an overall emission signal for the whole of a transducer element and emitting in the direction of each of the emission zones of said transducer element the local emission signal specific to said emission zone, said local emission signal being delayed with respect to said overall emission signal by a delay that is all the greater the closer the zone for which said local emission signal is destined is to the centre of the transducer element [fig. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645